THREADGILL, Judge.
Ronnie Bishop appeals his judgment and sentences for possession of a firearm by a felon, armed burglary, two counts of attempted armed robbery, and attempted second-degree murder. We affirm his convictions and sentences, but remand the judgment for correction of a clerical error.
The jury found Mr. Bishop guilty of attempted second-degree murder. The judgment incorrectly reflects that he was found guilty of attempted murder in the first degree. The state concedes the error. Upon remand, the trial court should conform the judgment to the jury’s verdict. Mr. Bishop does not need to be present.
CAMPBELL, A.C.J., and PATTERSON, J., concur.